Exhibit 31.2 CERTIFICATION I, Thomas L. Callicutt, Jr., certify that: 1. I have reviewed this Amendment No. 1 on Form 10-K/A for the year ended December 31, 2010 of Whitney Holding Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. [Intentionally Omitted]; 4. [Intentionally Omitted]; and 5. [Intentionally Omitted]. Date:April 18, 2011 /s/ Thomas L. Callicutt, Jr. Thomas L. Callicutt, Jr. Chief Financial Officer
